Citation Nr: 1809578	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, Type II.  

2. Entitlement to an effective date prior to September 28, 2012 for the assignment of an increased 60 percent rating for service-connected coronary artery disease (CAD).

3. Entitlement to a total disability rating due to individual unemployability due to service connected disabilities (TDIU) prior to May 8, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file. 


FINDINGS OF FACT

1. During the appeal period, the Veteran's diabetes mellitus, Type II has required insulin and a restricted diet, but has not required regulation of activities.

2. The Veteran first filed a claim for an increased rating for his service-connected CAD in June 2010, and; the most probative evidence of record does not show evidence of an increase in severity of the Veteran's CAD until September 28, 2012. 

3. In affording the Veteran the benefit of the doubt, from September 2012, the Veteran's service-connected disabilities precluded him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2. The criteria for a rating in excess of 60 percent for service-connected CAD prior to September 28, 2012 have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017). 

3. The criteria for the assignment of a TDIU from September 2012 have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Increased Rating for Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entire appeal period, the Veteran's service-connected diabetes mellitus is rated 20 percent disabling under Diagnostic Code 7913 of 38 C.F.R. § 4.119.  Under Diagnostic Code 7913, a 20 percent disability rating is warranted where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is awarded when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is for application when the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).
 
Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.

The Veteran's VA treatment records show continuous medication use for diabetes mellitus.  In June 2010, he was seen by a nutritionist and instructed to go on a "diabetes diet".  VA treatment records dated in September 2009 include a comment to the Veteran that he is doing "very well with diabetic control" but that his triglyceride was higher than normal.  The nurse practitioner advised that "walking and exercise" can have a lowering effect on this type of blood fat.  In August 2010, the Veteran's cardiologist started him on insulin injections on a sliding scale.  She recommended a heart healthy diet and aerobic exercise, such as walking, for at least 30 minutes daily.  In April 2012, the Veteran was again reminded to eat low fat and low cholesterol foods and to exercise 45 minutes 4 to 5 days a week.

During a September 2012 VA diabetes mellitus examination, the examiner noted that the Veteran was diagnosed with diabetes mellitus, Type II in 2003.  It was managed by a restricted diet and the Veteran was prescribed oral hypoglycemic agent(s) and 1 insulin injection per day.  The examiner indicated that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He was treated less than 2 times per month and reported no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the previous 12 months.  Additionally, there was no evidence of progressive unintentional weight loss or loss of strength due to diabetes mellitus.  The examiner indicated that diabetes mellitus would not impact the Veteran's ability to work.  The Veteran did have diabetic peripheral neuropathy in the feet and "possibly" the hands.  

In October 2013, the Veteran indicated that his diabetes mellitus was not fully controlled due to dietary indiscretion.  At that appointment, he was advised of the importance of aerobic exercise and/or walking for at least 30 minutes daily and a heart healthy, low fats, low cholesterol, and low sodium diet.  In February 2014, the Veteran was counseled on diet and exercise as part of diabetes management.  

During a VA examination in May 2014, the examiner noted that the Veteran's diabetes mellitus was managed by a restricted diet and more than 1 insulin injection per day.  The examiner stated that the Veteran does require regulation of activities as part of medical management but explained that the Veteran's activities were restricted temporarily due to hyperosmolar hyperglycemia in April 2014.  Generally, however, the examiner found no specific restriction from diabetes mellitus.  The Veteran stated that his stamina is quite poor but he does some work around the house and yard and takes care of the dogs and cats.  The Veteran visited his diabetic care provider for ketoacidosis or hypoglycemia less than 2 times per month.  He was hospitalized for 5 days in April 2014 for hyperosmolar hyperglycemia, but there were no other hospitalizations in the previous year related to diabetes mellitus.  There was no evidence of progressive unintentional weight loss or loss of strength.  The examiner found that the Veteran had diabetic peripheral neuropathy in his bilateral lower extremities but no evidence of peripheral neuropathy in the upper extremities.

During VA treatment in September 2014, regarding his hypertension, the Veteran was counseled on the importance of aerobic exercise and walking for at least 30 minutes daily.  Additionally, he was told to eat a heart healthy diet.  

During the September 2016 hearing, the Veteran stated that he was told to be on a restricted diet for diabetes mellitus for the previous 3 or 4 years.  Additionally, he stated that the doctor told him to "be careful and not overdo it" in terms of exercise.  He denied that his physician told him to exercise for other reasons.  

In sum, although the evidence demonstrates that during the appeal period the Veteran's diabetes mellitus requires insulin and restricted diet, the evidence does not show medical evidence establishing that occupational and recreational activities were restricted due to diabetes mellitus.  See Camacho, 21Vet. App. at 364 (medical evidence of record must support finding that a veteran was instructed not to engage in strenuous recreational and occupational activities).  Although the May 2014 VA examiner noted that the Veteran had restricted activities, he clarified that the restriction was temporary and related to the Veteran's hospitalization but that there was no general restriction on his activity due to diabetes mellitus.  Further, the medical evidence of record clearly shows that the Veteran was not restricted in activity.  Alternatively, he was regularly counseled on the importance of a heart healthy diet and daily exercise for a variety of health concerns.     

The Board has also considered the Veteran's statements regarding his service-connected diabetes mellitus.  The Veteran is competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a higher rating for his disability, to include based on regulation of activities, the Board finds the medical findings by skilled professionals are more persuasive which, as indicated above, during the entire appeal period do not support a rating higher than 20 percent for diabetes mellitus.

Under Note 1 to 38 C.F.R. § 4.119 , Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the Veteran has documented complications associated with his service-connected diabetes mellitus, including peripheral neuropathy of the lower extremities and erectile dysfunction, for which he has been granted service connection and is receiving separate ratings.  The evaluations of these separate ratings are not before the Board at the present time.  Although there was a one-time notation that the Veteran may "possibly" have diabetic peripheral neuropathy in his upper extremities, there is no objective evidence showing such and the May 2014 VA examiner did not find any evidence of peripheral neuropathy in the Veteran's upper extremities.  There is no evidence of any other complications of diabetes mellitus to warrant a separate disability rating. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, there is no reasonable doubt to be resolved in this case, and the doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date for Increased Rating for CAD

The Veteran was granted service connection for CAD from October 16, 2003 and assigned an initial 30 percent rating.  Correspondence from the Veteran dated in June 2010 was accepted as a claim for an increased rating.  Thereafter, in the November 2012 rating decision currently on appeal, the Veteran's rating was increased to 60 percent, effective from September 28, 2012.  The Veteran contests the effective date of the increased award, claiming the 60 percent rating should date back to the date he filed his claim rather than the date of the VA examination showing his increased symptomatology.  

The effective date for a claim seeking an increased rating for an already service-connected disability that is based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2017).  In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In that regard, the first correspondence from the Veteran indicating that he was seeking an increased rating for his "heart disease" was received in June 2010.  There was no earlier claim.  The Veteran does not argue the contrary.  Thus, having determined that there was no earlier (formal or informal) claim, the only question remaining is when a 60 percent disability rating for CAD was factually ascertainable.  38 C.F.R. § 3.400.

Disability due to CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  A rating of 60 percent is assigned when a Veteran had more than one episode of acute congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or if there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Diagnostic Code 7005.

The Veteran's VA treatment records show that he was hospitalized in June 2010 for chest pain.  An exercise stress test in July 2010 was negative at 8 METs but the test was clinically positive which led to suspicions of CAD progression.  In August 2010, he indicated that he had chest pain with increasing frequency, about 1 to 2 times per week.  He said the pain was mostly felt with emotional stress and sometimes felt after climbing one flight of stairs quickly.  He underwent a cardiac angiogram in August 2010 that showed normal wall motion and an ejection fraction of 60 percent.  He was admitted again in September 2010 with a complaint of chest pain.  He was unable to complete a stress test due to wheezing related to asthma.  
  
During a VA examination in October 2010, the examiner noted the Veteran's medical history.  The Veteran stated that his physical endurance over the previous 12 months had significantly declined.  He stated that he felt fatigued and dyspneic with tasks such as mowing the lawn.  He continued to have atypical (apparently non-anginal) chest pains which were only sometimes exertional.  He had ongoing wheezing and nonproductive cough despite an increase in his inhalers for lung disease.  He was prescribed continuous medication for his heart condition.  There was no history of myocardial infarction, congestive heart failure, or other heart disease.  He did have hypertension, heart rhythm disturbance, angina, fatigue, and dyspnea on moderate exertion.  He had not had a recent atrial fibrillation but stated he has had it in the past.  The examiner also noted that the Veteran's dyspnea is more related to his lung disease (COPD and asthma) than his heart disease.  

The Veteran had a normal ejection fraction at the time of the examination and had never clinically had congestive heart failure.  In addition, the Veteran's described fatigue and lack of stamina is likely multifactorial with some contribution from his heart disease and medications for heart disease but with a large component from his lung disease and possibly also depression.  The examiner found it "impossible to state exactly what the percentage contributions of these factors is without resorting to mere speculation."  
On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  The examiner cited to the July 2010 stress test indicating that the Veteran did 8 METs, though with chest pain.  The diagnosis was ischemic heart disease and the Veteran reported it affected his occupational activities because the condition caused a lack of stamina.  The effects on his usual daily activities include fatigue and dyspnea on exertion.    

The Veteran had an exercise stress test in November 2010 that was negative at 5.9 METs.  In January 2011, VA treatment records note that based on the August 2010 finding that the Veteran had a normal myocardial perfusion scan, it was unlikely that he has a progression of his CAD even with his recurrent atypical chest pain.  The physician stated that the stress the Veteran is going through might be contributing to his symptoms.  In September 2011, the Veteran complained of chest pains at rest, almost daily.  He thought it was related to his high level of stress and stated that it was relieved with 1 tablet of nitroglycerine with no associated symptoms.  In April 2012, his CAD was noted to be stable and the Veteran denied chest pains, pedal edema, dizziness, or lightheadedness.  In August 2012, the Veteran reported chest pain and an echocardiogram was ordered to evaluate left ventricular function.    

On VA examination dated September 28, 2012, the Veteran reported chest pain and dyspnea on exertion.  He noted that he decreased his work in maintenance to 25 hours a week due to fatigue and chest pain.  The Veteran reported almost daily use of nitroglycerin with little relief.  The Veteran's treatment plan included taking continuous medication.  There was no history of myocardial infarction and the Veteran did not have congestive heart failure.  The examiner pointed to an exercise test in November 2010 that showed the Veteran was able to perform 5.9 METs.  

Based on an interview with the Veteran, the examiner found the Veteran's lowest level activity at which he reported symptoms of dyspnea and fatigue was between 3 and 5 METs, consistent with activities such as light yard work, mowing the lawn with a power mower, and brisk walking.  There was evidence of cardiac hypertrophy or dilatation based on an October 2012 echocardiogram.  His left ventricular ejection fraction was 45 to 50 percent.  The examiner stated that the Veteran's ischemic heart disease impacts his ability to work due to chest pain that limits his activity.  However, the examiner stated that the chest pain was thought to be anxiety related with all of the testing to date with no ongoing ischemia.  General fatigue and dyspnea on exertion were thought to be residuals of cardiac disease which limit the Veteran to sedentary, light, and limited moderate activity.  

Based on the foregoing, the Board finds that the evidence of record does not show that the Veteran's CAD symptoms approximated the criteria for a 60 percent rating prior to his September 2012 VA examination when he was shown to have dyspnea and fatigue with activity between 3 and 5 METs and a left ventricular ejection fraction of 45 to 50 percent.  

In summary, after a thorough review of the evidence of record, the Veteran did not make a claim for an increased rating for his service-connected CAD prior to June 2010 and there was no evidence that his CAD symptomatology more nearly approximated the criteria for a 60 percent disability rating until September 2012.  Pursuant to 38 C.F.R. § 3.400, the effective date of the award will be the later of the above dates.  As such, the Veteran's appeal with respect to an effective date earlier than September 28, 2012 for an increased rating for CAD is denied.

Entitlement to TDIU Prior to May 8, 2014

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).  The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

The Veteran contends that he is unable to work due to his service-connected heart condition, PTSD, and diabetes.  During the appeal period, i.e., May 8, 2014, the Veteran is service connected for the following disabilities: coronary artery disease, rated as 30 percent disabling from October 16, 2003 and 60 percent disabling from September 28, 2012; PTSD, rated as 70 percent disabling from June 14, 2010; diabetes mellitus rated as 20 percent disabling; tinnitus, rated 10 percent disabling from June 14, 2010; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling from August 31, 2010; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling from August 31, 2010.   The Veteran's combined disability rating during the appeal period is 90 percent with at least one disability ratable at 40 percent or more.  Accordingly, meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran's service-connected disabilities preclude substantially gainful employment.

On his October 2010 VA Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full time in August 2010.  His previous positions were in security and he stated he completed high school but had no other education or training.  During the October 2010 VA examination, the Veteran indicated he was unemployed but he previously worked as a security screener for a courthouse from 1996 through 2010.  He stated he was fired because of a disagreement with his supervisors.  His Social Security Administration application for disability benefits noted that he was still working at the time his application was filed in March 2012, but that he was "allowed to work irregular hours or take frequent rest periods."  

During a September 2012 VA examination, the Veteran reported cutting back his employment in maintenance to 25 hours a week due to stress-induced fatigue and chest pain.  He submitted employment information from his most recent position where he worked in maintenance from January 2011 through May 2013.  His employment was terminated due to "health issues" and he made $584.20 in 2013.  

During the September 2016 hearing, the Veteran reported completing a year and a half of college.  After service, he said he worked at a shake and shingle mill doing "strenuous heavy work."  Then he worked doing aluminum smelter, security, and then night maintenance at Walmart.  In summary, he did physical labor for the previous 40 years.    

According to the above, the Veteran last had "substantially gainful" employment in 2012.  Beginning in at least September 2012, he worked part time and he earned only a fraction of the poverty threshold in all of 2013.  The Veteran is service connected for PTSD and awarded a 70 percent disability rating, reflecting the severe impact on his occupational functioning.  Additionally, his treatment records document complaints of chest pain when under stress and that he has a history of difficulty relating to people at work.  His peripheral neuropathy also makes it difficult for him to stand or walk for long periods.  During the September 2016 hearing, the Veteran indicated that he "might" be able to work a desk job with limited to no social interaction, including on the phone.  The Board finds that, with a background in maintenance and security and a limited education, such a position with limited human interaction and flexible hours permitting him to rest as needed is unlikely.    

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that from September 2012, he was unable to obtain and maintain any form of substantially gainful employment due to his service-connected disabilities.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16 (2017).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, Type II is denied.

Entitlement to an effective date prior to September 28, 2012 for an increased evaluation for CAD is denied.

Entitlement to TDIU from September 2012 is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


